DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 1, 3-16, 18 and 19 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a second motor operationally coupled to the gripping head, wherein engaging the gripping head with the second component and activating the second motor allow essentially immobilizing the second component to rotation around axis A, (as in claim 1), nor renders obvious of providing the steps of; immobilizing the gripping head from turning around axis A; and  while the first component is being turned axis A in a closing direction R, automatically moving the gripping head along axis A in the direction of the first component (as in claim 16), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Lu et al. (2009/0120244), Hohmann et al. (2018/0243887) and Wilson et al. (5460062). 
Lu et al. disclose a tool (24) for sealing a workpiece, the workpiece comprising a first component (12) and a second component (20) sharing a rotation axis (Figure 1), the tool comprising: a fastening head (66/78) capable of engaging the first component (at 78); a first motor (114) operationally coupled to the fastening head; a controller (i.e. controls Paragraph 18) capable of: measuring movement of the first component, and controlling movement of the first motor (Paragraph 18); the tool, when the fastening head is engaged with the first component, and the second component is essentially immobilized from rotation around axis A (Paragraph 18) is configured to allow precisely sealing the workpiece by: rotating the first component in a closing direction toward the second component, according to the rotation value and under the control of the rotation by the controller (Paragraph 18); a gripping head (66) capable of engaging the second component, but lack, storing a rotation value representing rotation of the first component a predetermined desired angle around axis A and having a second motor operationally coupled to the gripping head,  wherein engaging the gripping head with the second component and activating the second motor allow essentially immobilizing the second component to rotation around axis A, and/or also lack the steps of; immobilizing the gripping head from turning around axis A and while the first component is being turned axis A in a closing direction R, automatically moving the gripping head along axis A in the direction of the first component.
Hohmann et al. teach that it is old and well known in the art at the time the invention was made to provide a tool (1) with a controller (2) that stores values associated with screwing operations in a memory unit (7) with input means (5, Paragraph 37), but lacks, at least a second motor operationally coupled to the gripping head,  wherein engaging the gripping head with the second component and activating the second motor allow essentially immobilizing the second component to rotation around axis A, and/or also lacks the steps of; immobilizing the gripping head from turning around axis A and while the first component is being turned axis A in a closing direction R, automatically moving the gripping head along axis A in the direction of the first component.	
Wilson et al. disclose a tool (Figure 1) for sealing a workpiece, the workpiece comprising a first component (17) and a second component (21) sharing a rotation axis (Figure 1), the tool comprising: a fastening head (15) capable of engaging the first component, a first motor (114) operationally coupled to the fastening head; rotating the first component in a closing direction toward the second component (Column 7, Lines 5-20, Figure 6), a gripping head (29) capable of engaging the second component and teaches of varying the distance between the fastener head and the gripping head (29) by using threaded roads (120 and 122), but lack, a controller capable of storing a rotation value representing rotation of the first component a predetermined desired angle around axis A, measuring movement of the first component, and controlling movement of the first motor, a second motor operationally coupled to the gripping head and activating the second motor allow essentially immobilizing the second component to rotation around axis A, and/or having the second component being essentially immobilized from rotation around axis A in combination with automatically moving the gripping head along axis A in the direction of the first component. The examiner notes that it would not be obvious to modify Lu et al. with the movable gripping head (29) because the movable gripping head (29), as taught by Wilson et al., rotates around an axis (i.e. which would be the claimed axis A, see Figures 5a-5c) and thus would not meet the limitation of being immobilized from rotation around such an axis. 
The examiner notes that these features, in conjunction with other features, as claimed in claims 1 or 16, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723